Citation Nr: 1118892	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a residual burn scar on the posterior thorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to April 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for § 1151 compensation for a residual burn scar on his posterior thorax from VA surgery.  The RO assigned an initial 20 percent rating this consequent disability retroactively effective from April 13, 2006, the date of the surgery.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The RO assigned an initial 20 percent rating for this disability based on the results of a VA compensation examination in May 2007.  Since it has been 4 years since that examination, so quite a while, the Veteran's representative recently requested another examination to reassess the severity of this disability.  The Board agrees this is warranted given the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).


When reexamining the Veteran's residual burn scar, the VA examiner should comment on whether there is associated limitation of function of the shoulders, such as limitation of motion, since the May 2007 VA examination report indicates the burn scar limits movement of both shoulders.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010) (other scars are rated on limitation of function of the affected part).  See 38 C.F.R. § 4.2 (2010) (If the findings on an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The RO/AMC should then consider these additional findings when readjudicating the Veteran's claim.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the residual burn scar on the Veteran's posterior thorax.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner must provide the measurements of the scar that will permit calculating the area in either square inches or square centimeters.  The examiner must also identify any associated limitation of function of any part affected by the scar, including especially the shoulders.

For any part affected, the examiner should conduct 
range-of-motion testing for each specific joint.  In reporting the results, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability, such as additional limitation of motion, on prolonged or repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide some quantification of the additional impairment in these circumstances, such as specifying the extent there is even greater limitation or restriction of motion.

The examination report must include discussion of the rationale for all opinions and conclusions expressed, if necessary citing to specific evidence in the file.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


